
	

115 S2657 IS: Opioid Peer Support Networks Act of 2018
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2657
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2018
			Ms. Collins (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title V of the Public Health Service Act to establish a grant program to create peer
			 support recovery networks, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Opioid Peer Support Networks Act of 2018.
 2.Opioid peer support networksPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				550.Opioid peer support networks
 (a)DefinitionIn this section, the term peer support network means a group of two or more independent nonprofit organizations— (1)that mobilizes resources within and outside of the network to increase the prevalence and quality of long-term recovery from substance use disorders; and
 (2)for which at least one organization is wholly or principally governed by peers (individuals in recovery for substance use disorders who reflect the community served). (b)Grants authorizedThe Secretary shall award grants for up to 3 years to eligible recovery community organizations to enable such organizations to develop, expand, and enhance recovery services.
 (c)ApplicationTo be eligible to receive a grant under this section an entity shall— (1)be a recovery community organization; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)Use of fundsAmounts awarded under grants under subsection (b)— (1)shall be used to develop, expand, and enhance non-clinical community and statewide recovery support services; and
 (2)may be used to— (A)build connections between peer support networks, between recovery community organizations, and with other recovery support services, including—
 (i)behavioral health providers; (ii)primary care providers and physicians;
 (iii)educational and vocational schools; (iv)employers;
 (v)housing services; (vi)child welfare agencies;
 (vii)the criminal justice system; and (viii)other recovery support services that facilitate recovery from substance use disorders; and
 (B)conduct outreach on issues relating to substance use disorders and recovery, including— (i)identifying the signs of addiction;
 (ii)identifying the resources available to individuals struggling with addiction and to families with a family member struggling with, or being treated for, addiction, including programs that mentor and provide support services to children;
 (iii)identifying the resources available to help support individuals in recovery; (iv)identifying related medical outcomes of substance use disorders, the potential of acquiring an infectious disease from intravenous drug use, and neonatal abstinence syndrome among infants exposed to opioids during pregnancy;
 (v)identifying resources available to reduce the stigma associated with substance use disorders; and (vi)educating and reinforcing the best practices in the delivery of recovery support services.
 (e)Geographic distributionIn awarding grants under this section, the Secretary shall ensure that not less than 50 percent of funds are awarded to eligible entities that are not located in metropolitan statistical areas (as defined by the Office of Management and Budget). The Secretary shall take into account the unique needs of rural communities, including communities with a per capita overdose mortality rate that is above the national average and communities with a shortage of prevention and treatment services.
					(f)Technical Assistance Center
 (1)EstablishmentThe Secretary, jointly with the Assistant Secretary for Mental Health and Substance Abuse, through a grant shall establish a National Peer Run Training and Technical Assistance Center for Addiction Recovery Support (referred to in this subsection as the Center).
 (2)FunctionsThe Center established under paragraph (1) shall provide support to the peer support networks established under this section including—
 (A)training; (B)technical assistance;
 (C)evaluations; (D)research;
 (E)translation services; (F)capacity building products; and
 (G)assistance in navigating the grant application and renewal process under subsection (b). (3)Best practicesThe Center established under paragraph (1) shall annually issue best practices for use by peer support networks.
 (g)Data reportingGrant recipients under subsection (b) shall annually submit data to the Secretary including— (1)a description of the programs and activities funded under the grant;
 (2)a description of the outcomes of individuals who received services through the programs funded under the grant, including in housing, employment, health, and wellness; and
 (3)other information requested by the Secretary. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2019 through 2022, of which $15,000,000 for each fiscal year shall be allocated for the Peer Support Networks under subsection (b) and $10,000,000 for each fiscal year shall be allocated for the National Peer Run Training and Technical Assistance Center for Addiction Recovery Support established under subsection (f).
 (i)Reports to CongressNot later than 1 year after awarding the first grant under this section, and annually thereafter, the Secretary shall submit to Congress a report describing the activities carried out under this section and containing an evaluation of such programs, including outstanding challenges and barriers to substance use recovery, and gaps in peer recovery support services..
		
